Citation Nr: 0314269	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  98-12 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a thoracic spine 
disability, to include whether the veteran's appeal was 
timely filed.

2.  Entitlement to service connection for a lung disability, 
to include whether the veteran's appeal was timely filed. 

3.  Entitlement to service connection for a leg disability, 
to include whether the veteran's appeal was timely filed.

4.  Entitlement to service connection for a knee disability, 
to include whether the veteran's appeal was timely filed.

5.  Entitlement to service connection for arthritis of 
multiple joints, to include whether the veteran's appeal was 
timely filed. 

6.  Entitlement to an increased rating for chronic low back 
strain, associated with degenerative disc disease of the 
lumbar spine, evaluated as 60 percent disabling from April 3, 
2002.

7.  Entitlement to a rating in excess of 40 percent for 
chronic low back strain, associated with degenerative disc 
disease of the lumbar spine, prior to April 3, 2002.

8.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability, prior to 
April 3, 2002.

9.  Entitlement to Dependents' Educational Assistance 
benefits under the provisions of 38 U.S.C.A. Chapter 35 (West 
2002), prior to April 3, 2002.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to 
September 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in December 1996, the RO, in pertinent 
part, denied the veteran's claims for service connection for 
a thoracic spine disability, a lung disability, a leg 
disability, a knee disability and arthritis of multiple 
joints, as well as his claims for an increased rating for his 
service-connected low back disability and for a total rating 
based on individual unemployability due to service-connected 
disability.  When these matters were previously before the 
Board in June 2000, it was noted that the issue of whether a 
timely substantive appeal had been filed with respect to each 
claim for service connection was inextricably intertwined 
with each underlying claim.  The RO was directed to 
adjudicate the issue of timeliness of a substantive appeal.  
In addition, the claims for an increased rating for a low 
back disability, and for a total rating for compensation 
purposes based on individual unemployability, were remanded 
for additional development of the record.  

In a rating decision dated in June 2002, the RO increased the 
evaluation assigned for chronic low back strain associated 
with degenerative disc disease of the lumbar spine from 40 
percent to 60 percent disabling, effective April 3, 2002.  
This was also the effective date assigned for the grant of a 
total rating based on individual unemployability due to 
service-connected disability.  The veteran subsequently 
disagreed with the effective date of these awards, as well as 
the effective date of the award of Chapter 35 benefits.  

By letter dated June 25, 2002, the RO informed the veteran 
that a substantive appeal with respect to the issues of 
service connection for disabilities of the thoracic spine, 
lung, knee and leg, and for arthritis of multiple joints, was 
not timely received.  

The issues of entitlement to an increased rating for chronic 
low back strain, associated with degenerative disc disease of 
the lumbar spine, evaluated as 60 percent disabling, from 
April 3, 2002; entitlement to a rating in excess of 40 
percent for the veteran's service-connected low back 
disability, prior to April 3, 2002; entitlement to a total 
rating based on individual unemployability due to service-
connected disability prior to April 3, 2002; and entitlement 
to Dependents' Educational Assistance benefits under the 
provisions of Chapter 35 prior to April 3, 2002, will be 
addressed in the REMAND following the ORDER section below.


FINDINGS OF FACT

1.  By letter dated December 10, 1996, the RO advised the 
veteran that his claims for service connection for a thoracic 
spine disability, a lung disability, a knee disability, a leg 
disability, as well as for arthritis of multiple joints, were 
denied.

2.  The veteran's notice of disagreement with the above 
determinations was received in June 1997, and the RO 
furnished the veteran and his representative at that time a 
statement of the case in September 1997.

3.  The RO did not receive any communication from the veteran 
or his representative capable of being construed as a 
substantive appeal with such RO action until March 1998, more 
than 60 days following the issuance of the September 1997 
statement of the case, and more than one year following the 
December 1996 award letter


CONCLUSION OF LAW

The veteran did not submit a timely substantive appeal 
concerning the issues of entitlement to service connection 
for disability of the thoracic spine, lung, knee, or leg, or 
for arthritis of multiple joints, following the issuance of 
the September 1997 statement of case.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.202 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify 
and assist a claimant in the development of the information 
and evidence necessary to substantiate a claim for VA 
benefits.  Since the facts are not in dispute in this case, 
and the law is dispositive, additional development with 
regard to VA's duties to notify and assist would serve no 
useful purpose.  A remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran.  Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).  

Factual background

By rating decision dated in December 1996, the RO, in 
pertinent part, denied the veteran's claims for service 
connection for disabilities of the thoracic spine, the lung 
disability, the knee and leg, as well as for arthritis of 
multiple joints.  He was provided with notice of this 
determination and of his right to appeal by a letter dated 
December 10, 1996.  The veteran submitted a notice of 
disagreement with this decision in June 1997, and the RO 
furnished a statement of the case in September 1997.  The 
cover letter attached to the statement of the case advised 
the veteran that in order to complete his appeal, he had to 
file a formal appeal.  He was further informed that he had to 
file the appeal within 60 days from the date of the letter or 
within the remainder, if any, of the one-year period from the 
date of the letter notifying him of the action he had 
appealed.  He was also notified that if he needed more time 
to file the appeal, he could request more time before the 
time for filing his appeal expired.  

By rating decision dated in February 1998, the RO addressed 
matters not in issue.  The underlying issues of service 
connection for the disabilities at issue were listed on the 
rating decision, but no decision was made concerning these 
claims.  In a statement received in March 1998, the veteran's 
former representative referred to the February 1998 decision, 
and asserted that it denied service connection for a thoracic 
spine disability, a lung disability, a knee disability and a 
leg disability, as well as for arthritis of multiple joints.  
He stated that the veteran wished to appeal this decision.  

The veteran submitted VA Form 9 regarding the issues of 
service connection for disabilities of the thoracic spine, 
lung, knee and leg, and for arthritis of multiple joints in 
August 1998.

Analysis 

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.200.

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  The 
Substantive Appeal should set out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination, or determinations 
being appealed.  To the extent feasible, the argument should 
be related to specific items in the Statement of the Case and 
any prior Supplemental Statements of the Case.  The Board 
will construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination, or determinations 
being appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in a Statement of 
the Case or a Supplemental Statement of the Case which is not 
specifically contested.  38 C.F.R. § 20.202.

The question in this case turns on whether a substantive 
appeal was received in a timely manner.  It is not disputed 
that the veteran submitted a timely notice of disagreement 
with the December 1996 rating decision that denied service 
connection for thoracic spine, lung, knee and leg 
disabilities, and for arthritis of multiple joints.  It is 
also evident that the RO issued a statement of the case 
concerning each of these issues in September 1997.  At that 
point, the veteran had until December 10, 1997 to submit his 
substantive appeal, as that was one year from the date of 
notification of the actions he was seeking to appeal.  The 
next statement that mentions these issues was received from 
the veteran's representative in March 1998.  Clearly, this 
letter was received more than one year after the December 10, 
1996 letter, and more than 60 days after the September 1997 
statement of the case.  Therefore, the Board concludes that 
the veteran did not file a timely substantive appeal, as 
prescribed by law, following the issuance of the September 
1997 statement of the case.  Accordingly, the appeal is 
dismissed.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  




ORDER

Since the veteran did not file a timely substantive appeal 
with respect to the issues of entitlement to service 
connection for disabilities of the thoracic spine, lung, knee 
and leg, or for service connection for arthritis of multiple 
joints, the appeal is dismissed.


REMAND

A review of the claims folder reveals that in the statement 
of the case issued in December 2002, the RO notified the 
veteran and his representative of what information and 
medical or lay evidence, not previously submitted, is 
necessary to substantiate his claims and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  The veteran was informed 
that he had up to a year from the date of the letter to 
submit evidence in support of his claim.  However, the full 
one-year period has not elapsed, and the veteran has not 
waived this period of time in which to present evidence.  See 
generally, Disabled American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304,  - 7305, - 7316 (Fed. Cir. May 
1, 2003), (holding that 38 C.F.R. § 19.9(a)(2)(ii) (2002) was 
inconsistent with the provisions of 38 U.S.C.A. § 5103(a) and 
(b) (West 2002) because it afforded a veteran less than one 
year for the receipt of additional evidence).  As such, a 
remand in this case is required to allow the veteran the full 
time period to submit evidence in support of his claims.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED for action as follows:

The RO should take appropriate action in 
this case to comply with the notice and 
duty to assist provisions of 38 U.S.C.A. 
§ 5103(a) and (b), to include with regard 
to the one-year period for receipt of 
additional evidence.  Thereafter, if any 
benefit sought on appeal remains denied, 
the case should be returned to the Board 
for appellate consideration.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



